ACCEPTED
                                                                                           01-15-00389-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                       9/3/2015 5:44:40 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK



                       IN THE FIRST COURT OF APPEALS
                           OF THE STATE OF TEXAS                       FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
D. FRED MARTINEZ,             §                                 9/3/2015 5:44:40 PM
                              §                                 CHRISTOPHER A. PRINE
                                                                        Clerk
    Appellant,                §
                              §
VS.                           §               No. 01-15-00389-CV
                              §
RABA-KISTNER                  §
INFRASTRUCTURE, INC., ET AL., §
                              §
    Appellees.                §


   JOINT MOTION TO DISMISS APPEAL PURSUANT TO RULE 42.1(a)(1),
                            T.R.A.P.


TO THE HONORABLE JUSTICES OF SAID COURT:

              COME NOW, Appellant D. FRED MARTINEZ and Appellees RABA-

KISTNER INFRASTRUCTURE, INC., RABA-KISTNER CONSULTANTS, INC.,

BRYTEST          LABORATORIES,            INC.,       RABA-KISTNER-ANDERSON

CONSULTANTS,         INC.,   and    LONE     STAR     INFRASTRUCTURE            JOINT

VENTURE, and file this their Joint Motion to Dismiss Appeal Pursuant to Rule

42.1(a)(1), T.R.A.P., and in support thereof would respectfully show the Court as

follows:

       1.     The parties have settled this case by written agreement.

       2.     The parties jointly request the dismissal of the above-docketed appeal

pursuant to Rule 42.1(a)(1), T.R.A.P.

       3.     The parties agree that all costs shall be taxed to the Appellant, and

the parties further agree that each party shall bear its own attorneys' fees.
Respectfully submitted on September 3, 2015.



                              /s/ Patrick D. Devine
                       Patrick D. Devine
                       pdevine@pdevinelaw.com
                       State Bar No. 05662200
                       Law Office of Patrick D. Devine
                       620 W. Main St., Suite C
                       Tomball, Texas 77375
                       (281) 255-0244 Telephone
                       (866) 488-1082 Fax

                       Attorneys for Appellant D. FRED
                       MARTINEZ



                              /s/ D. Brent Wells
                       D. Brent Wells
                       State Bar No. 21140900
                       James E. Cuellar
                       State Bar No. 05202345
                       Jeffrey D. Stewart
                       State Bar No. 24047327
                       Wells & Cuellar, P.C.
                       440 Louisiana, Suite 718
                       Houston, Texas 77002
                       (713) 222-1281 Telephone
                       (713) 237-0570 Fax

                       Attorneys for Appellees RABA-KISTNER
                       INFRASTRUCTURE, INC., RABA-KISTNER
                       CONSULTANTS,        INC.,    BRYTEST
                       LABORATORIES, INC., RABA-KISTNER-
                       ANDERSON CONSULTANTS, INC., and
                       LONE STAR INFRASTRUCTURE JOINT
                       VENTURE